Case 4:21-cr-20336-MFL-Cl ECF No. 1, PagelD.1 Filed 05/19/21 Page 1lof3

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,

Case: 4:21-cr-20336
Plaintiff, Judge: Leitman, Matthew F.
MJ: Ivy, Curtis
Vv Filed: 05-19-2021
, SEALED MATTER (tt)

NORMAN EUGENE FITZGERALD,

— wana |)

MAY 19 2021

~ U.S. DISTRICT COURT
FLINT, MICHIGAN

INDICTMENT

THE GRAND JURY CHARGES:

COUNT ONE
Distribution of Methamphetamine

(21 U.S.C. §§ 841(a)(1) & 841(b)(1)(B) (viii)
On or about March 1, 2021, in the Eastern District of Michigan, Norman

Fitzgerald knowingly distributed 50 or more grams of a mixture or substance

containing a detectable amount of methamphetamine, a Schedule II controlled

substance, in violation of 21 U.S.C. §§ 841(a)(1) & 841(b)(1)(B) (viii).

1 of2

y

 
Case 4:21-cr-20336-MFL-Cl ECF No. 1, PagelD.2 Filed 05/19/21 Page 2of3

FORFEITURE ALLEGATIONS
The allegations contained in Count One of this Indictment are hereby re-
alleged and incorporated by reference for the purpose of alleging forfeiture. Pursuant
to Fed.R.Cr.P. 32.2(a), the government hereby gives notice to the defendant of its
intention to seek forfeiture of all proceeds of the alleged violations, direct or indirect,
or property traceable thereto; all property that facilitated the commission of the
violations alleged, or property traceable thereto; all property involved in, or property

traceable to, the violations alleged in this Indictment.

 

 

 

THIS IS A TRUE BILL.
Dated: May 19, 2021 s/GRAND JURY FOREPERSON
SAIMA MOHSIN
Acting United States Attorney
s/TIMOTHY M. TURKELSON s/ANTHONY P. VANCE
TIMOTHY M. TURKELSON (P53748) © ANTHONY P. VANCE (P61148)
Assistant United States Attorney Assistant United States Attorney
600 Church, Suite 210 Chief, Branch Offices

Flint, MI 48502
Telephone number: (810) 766-5177
Timothy.turkelson@usdoj.gov

2 of 2

 
Case 4:21-cr-20336-MFL-CIl ECF No. 1, PagelD.3 Filed 05/19/21 Page 3 of 3

Companion Case information MUST be completed by AUSA and initialed.

United States District Court Criminal Case Cover ch-~* | Rann Ae
Eastern District of Michigan Case: 4:21-cr-20336
Judge: Leitman, Matthew F.
MJ: Ivy, Curtis

Filed: 05-19-2021

SEALED MATTER (tt)

 

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to come

    
   

 

~SOnDallio Wase iid) A Db

 

 

{ ; ' _ m Companion Case Number:
This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned:
[] Yes No AUSA’s Initials: TT

 

 

 

Case Title: USA Vv. NORMAN EUGENE FITZGERALD

County where offense occurred : GENESEE

Check One: Felony L_] Misdemeanor C] Petty
X Indictment/ Information --- no prior complaint.
Indictment/ Information --- based upon prior complaint [Case number: ]
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

Superseding to Case No:

Judge:

 

 

[| Original case was terminated; no additional charges or defendants.
Corrects errors; no additional charges or defendants.
L] Involves, for plea purposes, different charges or adds counts.
[_] Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

May 19, 2021

s/TIMOTHY TURKELSON
Date

Timothy Turkelson
Assistant United States Attorney

210 Federal Building

600 Church Street

Flint, Michigan 48502

Telephone: (810) 766-5177
Email: Timothy. Turkelson@usdoj.gov
P53748

* Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, (2) the same or related parties are present, and the cases arise out of the
same transaction or occurrence. Cases may be companion cases even though one of them may have already been terminated.

03/11/2013

 

 
